—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which placed petitioner in protective custody.
While an inmate at Clinton Correctional Facility in Clinton County, petitioner was placed in involuntary protective custody based upon confidential information indicating that his life was in jeopardy. Petitioner thereafter commenced this CPLR article 78 proceeding challenging the determination on substantial evidence and procedural grounds. Because petitioner has been transferred to another facility and housed with the general inmate population, we find that his challenge to the administrative determination is now moot (see, Matter of Rodriguez v Coombe, 233 AD2d 647; Matter of Garcia v Kuhlmann, 205 AD2d 1025). Accordingly, this proceeding must be dismissed (see, Matter of Howard v Miller, 193 AD2d 988).
Cardona, P. J., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.